Citation Nr: 0608230	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected left foot scars, as secondary to the service-
connected disability of amputation of great, second and third 
toes of the left foot.

2.  Entitlement to service connection for left knee disorder 
as secondary to the service-connected disability of 
impairment of the right knee status post right lateral 
meniscectomy with arthritis.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for the 
veteran's left foot scars and assigned a noncompensable 
evaluation effective October 29, 2002.  

The issue of service connection for left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the veteran's service-
connected left foot scars, as secondary to the service-
connected disability of amputation of great, second and third 
toes of the left foot more closely approximates the criteria 
for superficial scars that are painful on examination.

3.  The competent medical evidence of record does not show 
that the veteran's service-connected left foot scars, as 
secondary to the service-connected disability of amputation 
of great, second and third toes of the left foot covers an 
area or areas exceeding 12 square inches or 77 square 
centimeters (sq. cm.). 


CONCLUSION OF LAW

The schedular criteria for an initial rating of 10 percent 
for service-connected left foot scars, as secondary to the 
service-connected disability of amputation of great, second 
and third toes of the left foot have been approximated.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.118, 
Diagnostic Code 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in November 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In the November 2002 VCAA notice, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased evaluation for his 
service-connected left foot disability.  The RO also informed 
the veteran of the type of information or evidence that VA 
still needed that would help VA decide the claim.  Moreover, 
the RO requested that the veteran tell VA about any 
additional information and evidence that he wanted VA to 
attempt to obtain and send the information describing 
additional evidence or the evidence itself to the RO within 
30 days.  Therefore, the veteran was essentially asked to 
provide any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
May 2003 rating decision, and the January 2005 Statement of 
the Case (SOC), which included a discussion of the facts 
pertinent to the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  The January 2005 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a scar examination in April 2003.  The veteran's 
private medical records dated from September 2003 to October 
2003 are also associated with the claims file.    

The Board recognizes that M21-1, Part VI, par. 1.02(f) 
instructs that every attempt should be made to avoid the 
appearance of a conflict of interest in the scheduling of 
examinations for VA employees and that the veteran is not to 
be examined at his or her place of employment (the same VA 
medical or medical and regional office center.)  The record 
contains correspondence regarding a possible conflict of 
interest per hospital policy at the VA medical facility where 
the veteran underwent his scar examination because the 
veteran is an employee of the RO in Pittsburgh.  In this 
case, however, the Pittsburgh RO is separate from the local 
VA medical facility.  The veteran has undergone two 
examinations during the course of this appeal at the 
Pittsburgh facility and the findings noted in the April 2003 
examination report are adequate for rating purposes.  
Additionally, the April 2003 examination was conducted by a 
licensed medical professional (Dr. D.M., M.D.), who has the 
requisite medical expertise to conduct such an examination.  
He did not indicate that there was any conflict of interest, 
bias, or partiality interfering with his examination of the 
veteran in his report.  Based on the foregoing, the Board 
notes that no conflict of interest is apparent.  Aside from 
noting that the veteran is an employee of the Pittsburgh RO, 
the VA medical facility has offered no other explanation for 
why a conflict of interest may exist in this case.  
Therefore, the Board will consider the findings included in 
the April 2003 VA examination report with respect to the 
veteran's claim.  Although the Cleveland RO has attempted to 
schedule other examinations for the veteran at VA locations 
outside of Pittsburgh, the Board further finds that there is 
no need to preclude the veteran from undergoing medical 
examinations at the Pittsburgh facility unless there is more 
definitive evidence presented that a conflict of interest 
exists.  

During the course of the veteran's appeal, the Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
The Board notes that the veteran was not specifically advised 
of the degree of disability and the effective date of the 
disability in regard to his left foot scars prior to the May 
2003 RO rating decision, which granted service connection and 
assigned a noncompensable disability rating for his left foot 
scars.  Nonetheless, the November 2002 VCAA notice, which was 
issued before the RO rating decision, did address what the 
evidence must show to establish entitlement to an increased 
evaluation generally for his left foot disability and the 
January 2005 SOC advised the veteran of the schedular 
criteria pertaining to his service-connected scar disability.  
Furthermore, the veteran has only contended that he is 
entitled to a 10 percent disability rating for his service-
connected left foot scars.  For reasons explained in greater 
detail below, the Board granted the veteran an initial 
disability rating of 10 percent for his service-connected 
left foot scars for the entire period of his appeal.  
Consequently, the Board finds that the veteran was not 
prejudiced with respect to the notification requirements of 
the VCAA and a remand to the RO is not necessary on that 
basis.  Id.   

Moreover, the veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.  	Evidence

In statements dated from January 2003 to January 2005, the 
veteran reported that scarring located on the amputation 
stump of his large toe and second toe were tender to touch.  
The veteran also contended that the scar on his great toe is 
adherent to the underlying tissue.  He explained that nail 
growth that extends from the stump of his great toe has to be 
removed every 4 to 6 weeks to the root base resulting in an 
open wound that he treats with topical antibiotics to prevent 
infection.  He also noted that neurolysis (destruction of the 
nerve tissue) that was necessary approximately 6 weeks 
following his initial surgeries have caused numbness in the 
scar area and that the distal surface of the second and third 
toe have essentially no feeling.

In the April 2003 VA examination report, the examiner (Dr. 
D.M., M.D.) noted that the veteran had a 14 mm scar over the 
distal aspect of the great toe, which did not appear to be 
adherent to the underlying tissue.  There was no ectopic nail 
at the time of the examination.  The scar over the second and 
third toes was a complex, traumatic surgical scar measuring 1 
cm x 3 cm which was stellate in fashion.  No scars of the 
foot demonstrated any erythema, warmth or signs of infection.  
The veteran had sensation over the dorsal plantar aspects of 
his toes and around the scar.  There was no evidence of 
neuroma formation because there was no Tinel's sign.  The 
examiner concluded that the veteran had several well-healed 
scars on his left foot.  He expressed some concern that the 
recurrent nail removal on the great toe could result in 
infection in the future; however, the scars over the 
veteran's second and third toes appeared to cause him no 
disability.  

The private medical note dated in October 2003 by Dr. R.T.J., 
M.D. reads that the great toe has an adherent scar.  He also 
wrote that the veteran had numbness at the base of his second 
and third toe plantar surface.  


III.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  Moreover, an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected left foot scars are currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  
Scars evaluated under Diagnostic Code 7805 are rated on 
limitation of function of the affected part.  The Board 
notes, however, that the RO separately considered and denied 
the veteran's claim for an evaluation higher than 20 percent 
for his service-connected amputation of great, second and 
third toes of the left foot in a March 2003 rating decision; 
the veteran did not appeal the RO's decision.  The Board 
further notes that the veteran is currently assigned a 10 
percent disability rating for plantar fasciitis of the left 
foot associated with amputation of great, second and third 
toes of the left foot as analogous to metatarsalgia under 
Diagnostic Code 5279.  Finally, the record reflects that the 
veteran does not assert any problems with limitation of foot 
motion that are not already contemplated in the currently 
assigned evaluations referenced above.  He does, however, 
contend that he has additional disability with respect to his 
scars and has specifically referenced a diagnostic code for 
scars.  Therefore, the Board will only consider the veteran's 
scar disability under applicable diagnostic codes pertaining 
to skin disabilities.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2005).


IV. 	Analysis

The Board notes that the veteran asserts that his recurrent 
nail growth of the great toe renders his scar unstable such 
that a compensable rating under Diagnostic Code 7803 is 
warranted.  Under Diagnostic Code 7803, a 10 percent 
evaluation is prescribed when a scar is superficial and 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  

While the veteran contends that his great toe scar is 
unstable due to recurrent toe nail growth and removal and the 
April 2003 VA examination report suggests that the examiner 
found the veteran's account of such symptomatology associated 
with the scar credible, the Board concludes that the 
symptomatology described by the veteran can more accurately 
be reflected in the award of a 10 percent evaluation for 
superficial scars that are painful on examination under 
Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2005).  The Board notes that there is favorable and 
unfavorable evidence that the scar associated with the great 
toe is deep, rather than superficial, as defined by VA 
regulation.  Id.  The April 2003 VA examiner noted that the 
veteran's great toe scar did not appear to be adherent; 
however, the private examiner (Dr. R.T.J., M.D.) noted that 
the scar was adherent.  The veteran does not contend nor does 
the medical evidence show that the veteran's scars of the 
second and third toe are adherent to the underlying tissue.  
Thus, the evidence is persuasive that they are superficial.  
The Board further observes that the veteran wrote that there 
was tenderness associated with his left foot scars.  In 
addition, the recurrent toe nail growth that must be removed 
approximately every 6 weeks to the root is recognized as 
painful.  Moreover, the April 2003 VA examiner expressed 
concern that the nail removal could result in infection in 
the future.  Based on the foregoing, the Board finds that the 
medical evidence supports the award of a higher initial 
rating of 10 percent for the veteran's left foot scars under 
Diagnostic Code 7804 for the period of his appeal.  Id.  

The Board notes that a 10 percent evaluation is the maximum 
allowed under Diagnostic Codes 7802-7804.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802-7804 (2005).  Thus, an evaluation 
higher than 10 percent is not available under those codes.   

Nevertheless, a higher rating is available under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  In order for the veteran to 
receive the next higher rating of 20 percent under Diagnostic 
Code 7801, the evidence must show that the veteran's left 
foot scars are deep or cause limitation of motion and cover 
an area exceeding 12 square inches (77 sq. cm.).  Note (2) 
defines a deep scar as one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).  As previously noted, there is favorable and 
unfavorable medical evidence that the veteran's scar of the 
great toe is adherent to underlying tissue and, as such, is a 
deep scar.  Nevertheless, the medical evidence does not show 
that the veteran's scar disability more nearly approximates 
the criteria for a 20 percent disability rating because the 
area covered by the veteran's left foot scars (measured as 18 
mm and 1 cm by 3 cm) is far less than 77 sq. cm.  Thus, the 
criteria for a higher initial disability rating of 20 percent 
under Diagnostic Code 7801 have not been approximated.  Id.  

Although the veteran has also asserted that he has numbness 
associated with his service-connected left foot scars, there 
are no medical findings to suggest that the veteran's claimed 
numbness is related to his left foot scars.  Indeed, the 
April 2003 VA examiner found that the veteran had sensation 
over the dorsal plantar aspects of his toes and around the 
scars.  

The Board notes that to the extent that the veteran's left 
foot scar disability adversely affects his employment at VA, 
such has been contemplated in the assignment of the 10 
percent schedular evaluation.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, a 
remand to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
not warranted in this case.

In conclusion, the Board finds that the evidence supports an 
initial compensable rating for the veteran's service 
connected left foot scar disability under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; however, the preponderance of the 
evidence weighs against the assignment of an initial rating 
higher than 10 percent.  



ORDER

Entitlement to an initial 10 percent rating for the veteran's 
service-connected left foot scars, as secondary to the 
service-connected disability of amputation of great, second 
and third toes of the left foot for the period of the appeal 
is granted, subject to the laws and regulations governing the 
payment of monetary awards. 





REMAND

The veteran seeks entitlement to service connection for a 
left knee disorder as secondary to his service-connected 
disability of impairment of the right knee status post right 
lateral meniscectomy with arthritis.  In his January 2003 
statement, the veteran contends that his current left knee 
disorder was due to an altered gait caused by his service-
connected amputations on his left foot and arthritis of the 
right knee.     

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

After careful review of the claims file, the Board finds that 
the medical evidence is insufficient to render a decision at 
this time.  The Board notes that the April 2003 VA examiner 
(Dr. D.M., M.D.) did not identify any problems with the 
veteran's left knee.  Subsequent to that examination, 
however, the veteran submitted a private MRI report dated in 
October 2003 that revealed an impression of his left knee to 
include a subtle small grade III meniscal injury of the 
posterior horn of the medial meniscus.  Although the veteran 
also submitted a medical note from a private physician (Dr. 
R.E.S., M.D.) dated in September 2003 that reads that the 
veteran's left medial knee pain indicated a possible medial 
meniscus tear secondary to an abnormal gait, the private 
physician's opinion was provided prior to review of the 
October 2003 MRI report and is too speculative to provide the 
necessary nexus.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Based on the foregoing, the 
Board finds that the veteran must be afforded another medical 
examination and medical opinion to ascertain whether his 
current left knee disorder was caused by his service-
connected disabilities.  The medical nexus opinion must be 
based on review of the veteran's claim file to include 
consideration of the October 2003 MRI report.  38 U.S.C.A. 
§ 5103(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  The 
Board again notes for reasons previously explained that the 
veteran's examination should be arranged at the Pittsburgh VA 
medical facility unless more definitive evidence is shown 
that a conflict of interest exists preventing such 
examination.    

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In order to ensure compliance with 
the Court ruling with respect to the veteran's service 
connection claim for a left knee disorder, the RO should 
send proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, and 
also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and 
an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims(s) on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

2.  The veteran should be afforded with an 
appropriate VA examination to determine the 
identity and etiology of any left knee 
disorder that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The examiner 
should provide an opinion as to whether the 
veteran's left knee disorder is at least as 
likely as not (i.e., probability of 50 
percent) causally or etiologically related to 
his service-connected left foot and right knee 
disabilities or otherwise to his military 
service.  The examiner should explain the 
basis for his or her opinion and note that the 
claims file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the examination.  

3.  After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


